                                                                                        ' CLERKS OFFICE b.S.DISQ K UU
                                                                                                AT ROANOKE,VA
                                                                                                     FILED
                         IN THE UM TED STATES DISTRICT COURT                                      MA2 22 2219
                        FOR TIV W ESTERN DISTRICT OF W RGIM A
                                                                                               JUL     .         LERK
                                  ROAN OKE DIW SION                                           BY'

PHILLIP S.W OH LFORD,
IfEvfN BALLANCE,                                          CASE NO.7:18CV00224
                         Plaintiffs,
V.                                                        M EM O R AN D UM O PINION

M ELW N DAVIS,c & ,                                       By: G len E.C onrad
                                                          Senior United States D istrictJudge
                         D efendants.

        Phillip S.W ohlfordand Kevin Ballance,proceedingpro K ,filedthiscivilrightsaction as
                                                                        .




co-plaintiffspursuantto42 U.S.C.j1983,complainingaboutprison oftkials'interferencewith'
theirconstim tionalrightstom iteabook together.Afterreview oftherecord,thecourtconcludes

thatthej 1983claimsagainstdefendantsinthisdistrictmustbesummarily dismissed.Thecourt
* 11,however,grantplaintiffBallance'sm otion to nmendtoraiseastatelaw claim basedon events

thatoccurred here.Finally,thecourtw illsevertheclaim sagainstdefendantslocatedin theUzlited

StatesDistrictCourtfortheEastem DistrictofVirginia and transferthem to thatcourt.

                                                     1.

        The plaintiffsallegethe followlng sequence ofeventsgiving riseto theirclaims.l For
severâlyears,Ballance,aVirgilziainmate,hasbeen compiling a book manuscriptthatincludes
photographs.z W olllford operatesahom ebusinessin the Roanokeareacalled Typing and Inmate

Services. Ballanceprom ised him athird ofthe GGgrosssales''f'
                                                            rom the book when itispublished,

and in exchange,W ohlfordhasbeen assistingBallancewith research and printing forthebook,


        1 The complaintdoesnotincludeaclearand completestatementofplaintiffs'claimsorfacts. Therefore,
thecourtbasesthissummmy oftheira'llegationsandclaimsontheirsubmissionsasawhole.See,e.2.,ECF Nos.1,
43.                                                                                   .

          2 BallancedescribesthemanuscriptasRaforeign tilm guidewith 1000'softilm titles,descriptionsand cast.
Fully illustrated.''Compl.4,ECF No.1.
nmong other things. Compl.4, ECF No. 1. On Novem ber 27,2017,while Ballance was

incarcerated atGreen Rock CorrectionalCenter($1GRCC''),hewastold topackup lzispersonal
propertyforatransfertoanotherVirgizliaDepartmentofCorrections(tçVDOC'')facility,Sussex
IState Prison (EGsussex 195). Hegathered histhingsand reported totheproperty office. There,
OfficerNaffçtdiscovered the book m anuscdpt...and told Ballance thathe was going to sign a

paper.sayingthathecan destroythebookmalluscript.''Ld.,sBallancesubmitsacopyofthisfonn,
entitled N oticeofConfiscation ofProperty,and dated Novem ber27,2017. Itstates:ûT his isto

notify you thatthe below listed personalproperty is contraband/tmauthorized forpossession by

youandissubjecttoconfiscationbythefacility.''Compl.Exh.5,ECFNo.1-1.Thecov scated
item saredescribedasG122 homem adephoto albums,''thereasonnoted forseizureisGtcontraband,''

andthècurrentlocationisnotedas4zstorage.''JtlsNaffsignedanddatedtheform.Someonewrote
                                                -




on the:offendersignamre lineIGllefilsed to Sign,''and OfficerM arion signed asawitnessto that

fact.

        .   The cov scation form also describesan inmate'sopportunity to file agdevance aboutthe

confiscation oftheitem s:

            Youm ay appealthrough theOffenderGrievance...Procedlzre.Tobeconsidered,
            yotlrwritten OffenderGrievance ...m ustbe subm itted within 7 daysofreceiptof
            thisnotice. This confscation notifcation completes the izltbrmalprocessof the
            Offender Grievance Procedlzre. You mustprovide staffwith evidence of your
            ownership ofany item syou claim should notbe confiscated.

Id.         Another section on the form is titled:GtITEM S FOR W HICH THE OFFENDER HAS

ESTABLISHED OW NERSHIP.''JJ-,Accordingtotheform,ifaninmateestablishesownership
ofitem s thathe is notauthorized to possess atthe facility,officers m ust provide him with a

property disposition form,which hem ustcom plete and rettu.
                                                          n to theproperty departmentwithin




                                                    2
5vedays. Ifhefailsto do so,SGtheproperty willbe confiscated and disposed ofby the facilitp ''

Id
=

       TheplaintiffsallegethatçttheVDOC IhasbeenqafterBallance'sbookmanuscript''andthat
a1lofthedefendantsinthislawsuitconspiredtoaccomplishthatgoal.J.IJ.,at5-6.Ballancefiled
an earlierlawsuitaboutan incidentin December2013,when them anuscriptwasconfiscated in

conjtmction with histransferfrom oneVDOC prison to another. SeeBallancev.Clarke,No.
7:15CV00645,2017 W L 1169747(W .D.Va.M ar.28,2017).Ballancenow allegesthaton that
occasion,he refused to sign a form ,officialstook the manuscript,and later,offcials atGRCC

returned ittohim .Compl.7-8,ECF No.1.InN ovember2017,Ballanceattemptedthesam etactic

and refused to sign theform .Naffand M azion,along with OflicerCrumplerand M rs.Sim s,tried

to convince him to sign. OffcerDavisGçrefused to intervene.'' L4=.at5. Ultimately,thebook
manuscriptwasdestroyedinJanuary2018.Seej.
                                        ês
       W hen an inm ate istransfen'
                                  ed from oneVDOC prison facilityto another,only onebox of

personalproperty item stravelswith him .Any excessproperty item sareplacedin boxes,andthe

inm atem ustpaytheshippingcbststohavethem forwarded to thenew facility.OnN ovember27,

2017,Ballancesigned aform ,authorizingpaymentfrom llisinmatetrustaccotmtto shiphisboxes

ofexcesspersonalpropertyto SISP. SeeObj.6,ECF No.43.Nevertheless,someboxesofhis
excessproperty item s were notshipped to him and were ultim ately destroyed. Officialshave

indicated to him thattheboxeswere destroyed becausehe did not,in fact,sign authorization for

the shipping costs. 1d.
            Ballance also com plains that the defendants took or destroyed severalbooks that he

     valued.3 Compl. 8,ECF No.1.Thesebookswerenotconfscatedascontraband,and hereceived

     no papem ork aboutthem . He contendsthatthisdeprivation occurred asççplnishm ent,''because

     herefusedto signthecov scationnoticeabouthisbookmanuscript.JZ at9.
            Allegedly Gçgalspunishmentforrefusing to allow the defendantstotakethemoviebook
     marmscript,M arionandCrumplerdeniedBallanceaccessto''somebooks.J;..sat13.Specifically,
     they ttdenied Ballance access to an approved book by the Publications Review Comm ittee

     (çTRC'').They(refused)toforwardtwobooksonappealtoHarold Clarke,andthey (refused)to
     sendabooktothePRC.''J#a.Ballanceidentifiesthesebooks,respectively,asTenSoutheastAsian
     Tribes (allegedly stolen by M arion and Cnunpler);two books on nude beaches and resorts
     (allegedlydestroyedbythesedefendants);the2008versionof1001MoviesYouM ustSeebefore
     YouDie(stolenbythesedefendants);andExposed(notmailedtothePRC).4 J#.at14-18. The
     PRC has approved the 2012 version of 1001 M jwks You M ust See befom You Die,wlzich
     Ballance characterizesasan inconsistentapplication ofVDOC anti-nudity policy forincoming

     publications.

            AfterBallance arrived atSISP,BallanceGltriedto push forward with thebook.'' 1d.at12.

     He received one box ofhis excesspersonalproperty f'
                                                       rom GRCC thatwas accidently sentwith

     anotherinmate.Ld.,sat10.IncludedinthatboxwasançGillusltlrationlist''forthebook,soBallance


            3 Ballance liststhetitlesofthem issing booksasfollows: TheM ovine PicttzreBov.1895-1995;Cinem a
.   /Yearby Year 1895-1995;Film History;The Life and TimesofOtlrGanM;The ActorsEncvclopedia;Videohound
                                                                                                    -   -

     M ovieGuide2010)andVideohoundM ovieGuide2015.

            4Inresponsetointerrogatories,thedefendantshaveinformedBallancethatthesebookshavebeenpreviously
     disapproved by the PRC: Ten SoutheastAsian Tribes9om Five Countries.North American Guibe to Nude
     Recreaiion,W orldGuidetoNudeBeachesand Resorts,andExposed. SeeECFNos.25-5and 25-7.W henan inmate
    attemptsto obtain apublication thatthePRC haspreviously disapproved,VDOC policy doesnotpermitthe inmate
    to seek PRC approvalforit. SeeECF N o.25-7.       '
andWohlfordSiworkedonthat.''Lda at12.çGButonceS1SP discovered thatBallanceandW ohlford
                                -




werestillworking,Lt.M ayo and Sgt Evrajnswere sentto Ballance'scellto tnkeany movie
irlformation they could find by Spencerand Zook. They took them ovie listand theproofsheets

thatBallancehadreceivedinthemailfrom W ohlford.''JZ
       Oftk ialsatSISP alsobegan denying Ballancethecomm erciâlproofsheetsofphotographs

thatW olzlford m ailed to him forthe book. Although W ohlford hasa home business,oftk ials

classifiedthephotographshemailedto BallmzceaspersonalphotographsandGEdeniedthem.''J-
                                                                                   i
N o onenotified W ohlford thathismailwasbeing stopped.

       Ballanceand W ohlford both signed theverified j198.
                                                         3 complainton January 11,2018,
suingthefollowingindividuals:Davis,Crumpler,M arion,Naff,andSims(G&GRCC defendants'l;
Zook,M ayo,Evans,andJohnDoe/spencer(CKSISPdefendants'');andDavidRobinsonandHarold
Clarke,both VDOC administrators (çsadministrative defendants'). Liberally constnling the
plaintiffs'submissions,they allege thefollowing claimsforrelief: (1)the GRCC defendants
destroyed Ballance's manuscript to plnish or retaliate against him for exercising his First

Amendmentrightto writea book;(2)becauseBallance refused to sign the confiscation form
regarding the m anuscript,the GRCC defendantsdestroyed severalboxesofBallance'spersonal

propehy and prevented him from possessing severalbooks;(3)the administrative defendants
allowed the PRC to apply the anti-nudity policy inconsistently regarding inm ates' incom ing

publications;(4)theSISP defendantsconspiredwith GRCC defendantsto confiscateadditional
materialsfrom Ballancerelatedtolaisbookmanuscript;and(5)S1SP defendantsinterfered with
correspondencebetweenthetwoplaintiffs,despiteW ohlford'sstatusasahom ebusiness.Legally,

theplgintiffscontendthatthedefendantsviolatedtheirrightstmdertheFirstsFifth,and Fourteenth
Amen'dm entstotheconstitution.     Asrelief,theplaintiffsseektmspeciliedinjunctiverelie:aswell
ascompensatory and punitivednm agesand costs.

        TheGRCC defendantshavemovedforsllmmaryjudgment,andtheSISP defendantshave
moved forseverance and transfer of the claim s againstthem to the ltichm ond Division ofthe

United StatesDistdctCotlt'tforthe Eastern DistrictofVirginia,an action to which theplaltiffs

haveobjected.Ballancehasalsofiled amotiontonmendto addasupplementalstate1aw claim
alleging breach ofcontractbythe administrativedefendants.

                                                 II.

                           A . Sum m ary D ism issalStandard ofReview .

        Tostateacauseofactionlmderj1983,aplaintiffmustestablishthathehasbeendeprived
ofrights guaranteed by the Constimtion or laws ofthe United States and thatthis deprivation

resultedfrom conductcommittedby aperson actingundercolorofstate law .W estv.Atlcins,487

U.S.42(1988).GThecourtshallonitsownmotion...dismissanyactionbroughtwithrespectto
prisonconditionslmder(42U.S.C.j1983)byaprisoner...ifthecotlrtissatisfiedthattheaction
isgivolous,malicious,gorqfailstostateaclaim uponwhichreliefcan begranted.'' 42 U.S.C.j
1997e(c)(1).Toavoiddismissal,acomplaintmustpleadfactssufficientto(tstateaclaim torelief
thatijplausibleon itsface....'' BellAtl.Cop .v.Twombly,550U.S.544,570 (2007). tGgA.
                                                                                  j
pleading thatofferslabelsand conclusionsoraformulaicrecitation ofthe elem entsofa causeof

action willnotdo. Nordoes a complaintsuftk e ifittendersnaked assertionsdevoid offurther

factualenhancement.'' Ashcroftv.Iqbal,556 U.S.662,678 (2009).5 (internalcitations and
quotation marksomitted).



       5 The courthas omitted internalquotation marks,alterations,and citations,here and throughoutthis
memorandum opinion,unlessotherwisenoted.
                                       B. The GRCC Claim s.

   Retaliation.

        Gt-l-heFirstAm endmentrighttofreespeech includesnotonlytheaffirm ativerightto speak,

butalso the rightto be free from retaliation by a public ofticialforthe exercise ofthatright''

Suarez Corp.Indus.v.M cGraw,202 F.3d 676,685 (4th Cir.2000). To succeed on theirFirst
Amendmentretaliationclaims,6theplaintiffsmustshow that(1)they engagedin constitutionally
protectedspeech,(2)thedefendantstookretaliatoly actionthatadverselyaffectedtheirprotected
speech,and (3) :1a causal relationship exists between (their) speech and the (defendants'j
retaliétoryaction.''Tobevv.Jones,706F.3d379,387(4th Cir.2013).Becausemanyactionsby
prison ofscialsareGtby definition ûretaliatory'in the sense that(they are in)respongsel''to the
prisoner'sconduct,aprisoner'sclaim sofretaliationmustbeapproached with skepticism .Cochran

v.M onis,73F.3d 1310,1317(4th Cir.1996).
        The plaintiffs'prim ary claim s againstthe GRCC defendants allege that these ofticials

retaligted againsttheplaintiffsform iting thebook- bytaking and destroyingthem anuscript,by

destroying Ballance'sproperty boxes,and by preventing him from possessing variousbookshe

desired. The allegationsin supportofthe plaintiffs'retaliation claims failon the firstand third

prong'
     softheretaliation analysis.

        Theplaintiffsmay have aFirstA mendm entrightto m ite the book,to expressBallance's

opixlionsand artisticviewpointsin it,and perhaps,to m arketitoneday so thatthey can both enrn

som em oney from it.They werenotexercising aconstitutionalright,however,byhavingBallance

possesstheirbook in aVDOC prison in theform of22 handm ade photo album s- a form atthat


        6 Theplaintiffsdonotinvoke any particularpoundsasabasisforW ohlford'sinterestin themanuscript.
He acceptedthatinterestwith thelmderstandingthatBallancewould possessthebulk ofthemanuscriptin aVDOC
facility,subjecttoVDOCregulationsandotherrisksinherentinaprisonsetting.Accordingly,thecourtwillpresume
withoutfndingthatW ohlford'slegalinterestsand claimsparallelthoseofBallance.
VD OU regulationsclassify mscontraband. Theplaintiffsalso werenotexercising aconstitutional

rightwhen Ballancerefused to sign theNotice ofCov scation ofProperty form asafirststep in

theVDOC procedureto appealoffk ials'characterization ofthebook ascontraband.

       The plaintiffs'allegationsalso failon the causation prong ofthe retaliation analysis. By

the term s of confiscation fonn itself,itwas Ballance's refusalto sign the form or appealthe

cov scation thatresulted inthedestnlction ofthehom em adephotoalbtlm s.

       Theplaintiffsm akeconclusoryassertionsthatthe defendantstook and destroyedthephoto

album sin ftzrtheranceofayears-long,VDoc-wideconspiracy topreventBallancef'
                                                                          rom finislling

llisböok. Toestablish aj 1983conspiracy claim,theplaintiffsSGmustmakespecitk allegations
thatreasonably lead to thè inferences thatm embers ofthe alleged conspiracy shared the snm e

conspiratorial objective to try to accomplish a common and unlawfulplan to violate the
plaintio s'jfederalrights.'' Snodgrassv.M esser,No.7:16CV00050,2017 W L 975992,at*3
(W .D.Va.M ar.10,2017),affd,694F.App'x 157 (4thCir.2017),cert.denied,138S.Ct.1262,
200tf.Ed.2d 416 (2018).Assuch,a complaint'sallegationsmustnmounttomorethan çGrank
speculation and conjecture,''especially when theactionsarecapable ofilmocentinterpretation.
Hinklev.CityofClarksbtlrg,81F.3d416,422(4th Cir.1996).M erelylabelingacllronological
series'ofactionsbym ultipleindividualsasaG&conspiracyy''providing only aconclusory,formulaic

recitation ofthe legalelem entsofconspiracy,orofferingGsbareassertionsdevoidoffurtherfactual

enhancementfailto constitutew ell-pled facts''thatthereviewingcourtmustacceptastnze.Ipbal,

556 U.S.at 678. The court also need notconsider Gtunwazranted inferences,unreasonable

conclusions,orarplm ents''astrtle.N emetChevrolet.Ltd.v.Consllmeraffairs.com .Inc.,591F.3d

250,255(4th Cir.2009)
      'Theplaintiffs'allegationsofconspiracy orsomelooselyformedjointeflbrtnmongpdson
officialstostoptheirbook m 'itingeffortsbydeemingthemanuscripttobecontrabandfallsquarely

into the category oftçrarlk speculation and conjectlzre''thatthe courtneed notacceptastrue.
Hinkle,81F.3d at422. The plaintiffsrely heavily on the incidentatissue in Ballance's prior

lawsuit- when the partsofthe manuscriptwere deem ed contraband,butwere returned to him

later,despitehisfailtlreto sign aform abouttheproperty.? Thoseevents,however,do notsupport

a reasonable irlference that any ofthe defendantsin this lawsuitreached mlagreem entam ong

them selvesto preventthe plaintiffs'completion ofthe book in violation oftheir constitutional

rights'
      . Rather,the rettu'n ofthe m anuscriptparts on thateadieroccasion supports,atm ost,an

inferencethatduring thepastincident,prison ox cialschose,forwhateverreason,notto strictly

enforce'éjpects of VDOC policy on contraband and unauthorized personal property, to the

plaintiffs'benetk.

       Theplaintiffssim ilarly presentno factssupporting reasonable H erencesofa conspiracy

to pupish the plaintiffsfortheirbook-writing effortsby failing to ship excessproperty boxesto

Ballance or denying llim access to certain publications. The courthas com bed the plaintiffs'

submissionsand issatisfed thattheirthreadbareconspiracy allegation,based on speculation and

labels= providesno basisin factsufscientto warrantfurtherdevelopmentinthislaw suit.Forthe

stated reasons,thecourtwillsum marilydism isstheplaintiffs'claim sofretaliationand conspiracy,

plzrsuantto j1997e(c),forfailuretostateaclaim uponwhich reliefcanbegranted.




         1 lnBallance'spriorlawsuit,thedefendantsprovidedevidencethatBallancehadnotsir ed aReleaseof
Liability form asrequired forhim to possesshispersonalproperty.Ballance,2017W L 1169747 at*2.Ballance
now assertsthattheform herefusedtosignon thatprioroccasion wasthesameform thathepresentstothecourtin
thiscase- theNoticeofContiscation form.
   D tie Process.

        Atthe heartofthe plaintiffs'case is a simple claim thatthe defendants m ongfully and

intentionally deprivedthem ofpersonalproperty item s.TheFourteenthAmendmentprovidesthat,

GEno state shall...depriveanyperson oflife,liberty,orpropertywithoutdueprocessoflaw.''U .S.

Const.nmendXVI,j1.W hereadeprivationofpropertyresultsfrom applicationofanestablished
state procedure,Gtthe State m ay notfinally destroy a property interestwithout first giving the

putative owneran opportunity to presenthisclaim ofentitlem ent.'' LoRan v.Zimm erm an Brush

Co.,455U.S.422,434 (1982). <tl-fjheStatecertainly accordsdueprocesswhenitterminatesa
claim forfailtlreto comply with areasonableproce
                                               'dtlralorevidentiary rule''Id.at437.

        The courtconcludes that these procedural requirements were met in this case. The

defendantsprovided Ballance an opporttmity to be presentand presentthe plaintiffs'claim of

entitlem ent before the m anuscript parts were confiscated. The defendants also offered the

plaintiffs an option to pursue an appealofthe characterization ofthose items ascontraband and

potentially preventtheirdestnzction.Ballance chosenottoparticipatein theappealprocess- by

refusing to sign the confscation form as the srst step in that procedure. During appeal

proceedings,hecouldhaveasked forclearcharacterization ofthe&ûphoto album s''asunauthorized

propertyitem sandthen arrangedfordisposalofthoseitemsbym ailingthem to W ohlford.lnstead,

Ballancechose,by hisfailtlreto appeal,to allow thedestruction ofthem anuscriptby operation of

thepolicy itself.8




         g lndeed,Ballance,srefusalto signtheNoticeofContiscation form also represented*
                                                                                       achoicenottotakethe
flrstrequired step intheVDOC'Sgrievanceprocedures,asdescribedontheform itself.Hisfailuretoproperlyexhaust
available administrative remediesprovides an altemative basis fordismissalof the plaintiffs' j1983 claims
concerningthe'destnlctionofthemanuscript,asthedefendantsargue.See42U.S.C.j1997e(a)(requiringexhaustion
ofavailableadministrativeremediesbeforefilingfederalcourtaction).
                                                   10
           Theplaintiffsalso allegethatthedefendants,in contravention ofpolicy,failed to honorthe

    postage withdrawal form that Ballance signed to authorize shipm ent of his property boxes.

    Similarly,they complain aboutsome ofBallance'sbooksbeing stolen orm ongfully keptfrom

    him . To the extentthatthe plaintiffs are claiming 'tan unauthorized intentionaldeprivation of

    property by a state employeey''such allegations ûtdo notconstittlte a violation ofthe procedlzral

    requirements of the Due Process Clause of the Fourteenth Am endm ent if a m eaningful

    postdeprivation remedyforthelossisavailable.'' Hudson v.Palmer,468U.S.517,533(1984).
    In thiscase,theplaintiffspossessrem ediesunderVirginia state1aw toseek reim bursem entforthe

    valtze'oftheproperty item sthatthey allegethedefendantswrongfully took. See,e.2.,Va.Code

    j8.01-195.3(ttvirginiaTortClaimsAct''orECVTCA').TheFourthCircuithasheldthattheVTCA
    and Virginia tortlaw provide adequate post-deprivation remedies for torts com mitted by state

    employees.SeeW adhamsv.Procunier,772F.2d75,78(4thCir.1985).Theavailabilityofatort
    action in state court fully satisfies the requirem ent of meaningfulpost-deprivation process.

    Hudson,468 U.S.at 536. Thus,the courtis satistied thatthe plaintiffs cnnnot prevail in a

    constimtionalclaim forthedeprivation oftheproperty item satissueby GRCC oY cialsand will

    summmily dismisstheirj 1983claimsaccordingly.
    3.InconsistentEnforcem entofPolicy.

           Asathird claim againsttheGRCC defendants,theplaintiffsapparently complain thatthe

    PRC doesnotconsistently apply a VDOC regulation bnnning incoming publicationsthatdepict

    nudity. Thecomplaintm entionstwo sim ilady titled publications,one ofwllich w asapproved by

    the PRC,while the other was not approved. The plaintiffs want to hold the administrative

    defendants liable forthisinconsistency in entbrcem ent. The cotu'tcan find no respectin which
/

    theseallegationsgiveriseto aclaim ofconstitmionalproportions.Thiscourthasrejectedclaims


                                                  11
thatthe anti-nudity policy itselfviolatesinm ates'constitutionalrights. SeeFauconierv.Clarke,

257 F.supp.3d 746 (W .D.Va.2017),aft'd,709F.App'x 174 (4th Cir.2018),cert.denied,No.
18-7762,2019W L 1231914 (U.S.Mar.18,2019). ln so doing,thecourtalsospecitkallyheld
thatoccasionalinconsistenciesin application ofa policy,based on the discretion granted to the

decisionmakers,do notrenderthatpolicyunconstitutional.Id.at762. Forthejtated reasons,the

courtwillsummarily dismisstheplaintiffs'j1983 claim s thatPRC decisions aboutincom ing
publicationsaresometim es,arguably,inconsistent.

4 AdministrativeDefendants.

            The courtwillalso sllmmarily dismisstheplaintiffs'j1983 claimsagainstClarke and
Robinson. The complaintfailsto allege any action oromission tmdertaken by these defendants

relatedtotheplaintiffs. Theseindividualscannotbeliabletmderj 1983forfailingtocorrector
p'reventalleged constim tionalviolationscom mitted by theotherdefendants,particularly sincethe

courthasalready found thattheirsubordinates'conductdoesnotgive rise to any constimtional
        .




claimsactionableunderj 1983.SeeVinnedgev.Gibbs,550F.2d926,928(4thCir.1977)(fnding
thatunderj 1983,supervisory çsliability willonly 1ie where itisaftirmatively shown thatthe
oflkialcharged actedpersonally in thedeprivation oftheplaintiffs'rights'). Accordingly,the
cout'twillsummadlydismisstheplaintiffs'j 1983claimsagainstClarkeandRobinsonrelatedto
thealleged eventsatGRCC.9

                                      C. TheM otion to Amend.

            W ellafterthe courtserved the com plaintin this case,Ballance filed a m otion to nm end,

alleging thatClarke and Robinson have breached a Gûcontract''nam ely,the Release ofLiability



       9 Thecourtwillbroadly construethecomplaintaspossiblyattempting j1983claimsagainstClarkeand
RobinsoninconjunctionwitheventsatS1SP,however,andsowillnotdismissa1lfederalclaimsagainstthem atthis
time.
                                                  12
fonn 'that Ballance was required to sign, ptlrsuant to Virginia Department of Corrections

(EdVDOC'')operatingprocedures.Thefonn states,inpertinentpart:
          Each offendermustcompletethisfonn priorto,and asacondition oflpossessing
     .
          oracquidngpersonalpropertywhileanoffender(is)confined in a(VDOC prison
          facilityq....
          Iunderstand thatm y possession ofpersonalproperty,in addition to state issued
          property,inthisfacilityisaprivilege.From timetotime,(VDOQ employeesmay
     '
          store,t'
                 ransport,inspect,orotherwise controlmy personalproperty. Irecognize
          thataccidentsorothereventsm ay occurwhich m ay resultin the theftof,lossof,
          ordnmagetomypersonalproperty.Theliabilityofthe(VDOCIshallbelimited
          tonogreaterthan fifty dollars($50.00)foranyitem öfpersonalproperty andthat
          reimbursem entorreplacementislim ited to dnm age,lossortheftonly when such
          property isin thepossession ofa (VDOQ employee ...and shallnotinclude
     'norm alwearand tear,ordam ageincidentalto searches,transportation ofpersonal
      property,orotherincidents,including butnotlim ited to,theftordamageby other
      offenders,disturbances,riots,fires and flood. Reim btlrsem entwillbe lim ited to
      theactualdepreciated valueofthe item atthetim eofdamageorloss.Item swith a
      valueexceedingthelimitsspecifedin thisprocedlzreareretained solely atmy risk.

          Inconsideration oftheaboveand exceptasnoted inOperating Procedure rtOP''j
          802.1,1V,B,ExtentofLiability,4 and in recognition and assumption ofallrisks
          and dangersofdam ageto,lossof,ortheftofpersonalproperty,Iagreeto holdthe
          (state,theVDOC,)anditsemployeesharmlesswithregm' dtoanylossof,theftof,
     '
          ordamagetomypersonalproperty.1furtherreleasethe(state,theVDOC,jandits
          em ployeesf'rom any and a1llegalliability and claim swllich m ay arisewith regard
          to m y personalproperty,and agree notto bring any lawsuit ...regarding my
     ..   personalproperty orto recoverm oney on accountofany loss of,ortheftof,or
          dnm age to m y personalproperty.
     .
          Notwithstanding the above,Iretain a11rights and remediestmderthe (VDOC
          grievanceproceduresqand Ifurtherrecognizethatmy soleand exclusiverightto
          seekrecoveryagainstthe gstate)oritsemployeesregardingmypersonalproperty,
          orforanylossolltheftotlordamagetomypersonalproperty,isthatprovidedby
          EOP)802.1andthe ginmategrievanceprocedtlres)orbym itten appealtotheUnit
          Head. 1furtherrecognize that1am free to seek to m ake my own arrangem entsto
          insuremy personalprùperty with an insurance company ofm y choice.




                                                13
    Ballance,2017 W L 1169747 at*2-3 (quoting the Release of Liability forml.lo The VDOC
    property policy itseltlOP 801.24111),available onlineand attached to a defensemotion,defnes
    personalpropertyasGGlalny item belongingtoan offenderthathasbeen acquiredandauthorized
    forpossession by the offender,excluding authorized state-issued property.'' See NaffAff.Encl.

    B,ECF N o.27.

            ln M snm ended claim ,Ballanceprovidesalistofpers'
                                                             onalproperty item sandthemonetary

    value hehasassigned to each ofthem . They appearto betheitem sallegedly taken from him by

    the GRCC defendants. However,Bàllancedoesnotexplainwhen orwhy each property item was

    cov scated or otherwise rem oved from llis possession,whathappened to the item,orhow he

    anived atthe m onetary values he has assigned. Ballance contendsthathe hastried to use the

    grievanceprocedureto seek reimbtlrsementforthem onetary valueofthepartsofhismanuscript

    andotherpropertyitems,asprom ised intheReleaseofLiabilityform ,buthehasbeenunsuccessful

    in recovering anym onetary award from prison officials.

            The courtwillgrantBallance's motion to amend to add a possible supplem entalçlaim .

    Thisclaim,how ever,relatessolelyto eventsthatoccurred atGRCC,and forthereasonsdiscussed,

    supra, the court will dismiss a11 federal claim s regarding those events and defendants.

    Accordingly,thecourtdeclinestoexercisesupplementaljurisdictionoverBallance'sstatelaw




'
    '' '10'W ilileBallancedoesnotattach acopyoftheReleaseofLiability form tohismotionto amend orthe
    complaint,hi refers gequently to thisprior lawsuit. Compl.10,ECF No.1. His amended claim here isclearly
    referringtothesam eform thatwasquoted inthatlawsuit.
                                                      14
claim;plzrsuantto28U.S.C.j1367(c),andwilldismissitwithoutprejudicesothatBallancemay
Ptlrsue itin àtate court.ll

                                        D . The M otion to Sever.

          Finally,theSISPdefendantshavemovedtohavetheplaintiffs'j1983clâimsagainstthem
severed andt'
            ransferred.Forthereasonsstated,thecourtwillovem zletheplaintiffs'objections
and grantthedefendants'm otion.

          UnderRule21 ofthe FederalRulesofCivilProcedtlre,the courthasbroad discretion to

severanyclaim againstaparty.SeeGricsbyv.Kane,250F.supp.zd453,456 (M .D.Pa.2003)
(lçcotlrthasvirtuallytmfettereddiscretionindeterminingwhetherornotseveranceisappropriate').
Thecotu'tfndsthatthefactorsrelevantto theissue weigh in favorofseverance.

          First,severance and transferofthe SISP claim swould place these claim sin the proper

venue.Foralawsuitraisingafederalquestion,venueisproper(a)in ajudicialdistrictwhereany
defendantresides,ifallofthedefendantsresidein thefortlm state,(b)inajudicialdistrictwhere
asubstantialpartofthe eventsorom issionsgiving risetotheclaim occtlrred,orifneitherofthese

conditionsismet,(c)inajudicialdistrictçûinwhichanydefendantissubjecttothecourt'spersonal
jmisdictionwith respecttosuch action.''28U.S.C.j1391(b)(2). TheSISP defendantsialleged
actionsoccun'ed atthatprison facility,which islocated within thejmisdiction ofthe Eastern
District. M oreover,the residence ofa public ox cial(like the defendantprison officials) is
generally deemed to bethejurisdiction where he conductsllisoffcialbusiness. Lengacherv.
      .                                                  z:

Reno,75F.Supp.2d515,518n.5(E.D.Va.1999).Thus,venuefortheSISP claimsisnotproper

          11 Section 1367(d)statesthatSdltlheperiodoflimitationsforanyclaim assertedundersubsection (a)...
shallbetolledwhiletheclaim ispendingandforaperiod of30daysaheritisdismissed unlessState1aw providesfor
alongertollingperiod.'' 28U.S.C.j1367(d).Thisprovision wasspecificallydesignedtopreventthelimitations
periodonsupplementalclaims,overwhichthedistrictcourtdeclinestoexercisejurisdiction,Gûfz'
                                                                                       om expiringwhile
theplaintiffwasfruitlesslypursuingthem infederalcomt''Jinksv.RichmondCounty,538U.S.456,459-60(2003).
In lightofthistollingprovision,thecourtfmdsitappropriateto declinesupplementaljmisdictionoverBallance's
supplementalstatelaw claim.
                                                    15
inthe.
     W esternDistrict,becausenoneoftheSISPdefendantsresideshere.Intheinterestofjustice,
thiscourtm ay severandtransfertheS1SP claimstothatcourtasbeingthemoreappropriatevenue

andthemoreconvenientforam .See28U.S.C.j 1406(a).
           Second,the SISP claim sand evidencerelated to them are distinctfrom theGRCC claims,

andthedefendantswouldbemoregreatlyprejudiced bykeepingtheclaimsagainstthem inthis
district.

           Cotu'ts have recognized a presumption in favor ofthe nonm oving party that a1l
           claims in 4.case willberesolved in a single trialand notbe severed,placing the
           btlrden on the party moving for severance to show that(1)itwillbe severely
           prejudiced withoutaseparatetrial;and (2)theissuetobe severed isso SGdistinct
       .   and separable''from theothersthatatrialofthatissue alone may proceed without
           injustice.
EqualRiahtsCtr.v.Ecluiw Residential,483F.Supp.2d482,489(D.M d.2007).Thus,indeciding
whetherRule21severanceofclaimsisappropriate,thecourtshotlldtsconsider:(1)whetherthe
issuessoughttobetried separately aresignificantly differentfrom oneanother;(2)whetherthe
separableissuesrequiredifferentwitnessesanddifferentdocumentaryproot''andhow theparties
willbeprejudiced. 1d. Here,itisundisputedthatthe S1SP claimsinvolvedifferentactorsat
differentlocations engaging in differentconductatdifferenttim es involving differentproperty

item sthan did the GRCC claim s. Accordingly,the witnesses and doclzm entation related to the

SISP claim swillbe distinctfrom the witnessesand docllm entsnecessary to the GRCC claim s.

Relevantdefensewitnesseswillbeemployeesatthatprison,notatGRCC.Expendingtherequired
   '        h

additionalresotlrcesforwitnessesand defendantsfrom SISP to participatein a W estern District

trialcould signiscantly im pactprison operations.

           On the otherhand,thecourtcannotfind thatthe plaintiffswillbe so prejudiced bythe
transfer of their SISP claims. Ballance is currently confined at SISP, located within the

judsdictionoftheEasternDistrict.M oreover,although W ohlfordresidesin Vinton,Virginia,in

                                                16
the W estem District,if courtproceedings are scheduled in the Eastern District in the future,

W ohlford can explore the option ofparticipating via telephone coe erencing orotherm eansto

avoid travelcosts.

       Forthe stated reasons,the courtfinds severance and transfer ofthe SISP claim sto be

appropriate and in the interestofjustice. Accordingly,the courtwilloverrule the plaintiffs'
objectionsandgrantthedefendants'motion.
                                            111.

       Basedontheforegoing,thecourtconcludesthattheplaintiffs'claimstmderj 1983against
the GRCC defendantsm ustbesum mmily dismissed forfailureto stateaclaim onwllichreliefcan

begranted. See42U.S.C.j 1997e(c)(1).ThecourtwillpantBallance'smotionto nmend,but
willdecline supplementaljurisdiction overthestate law claim itraises,and dismissthatclaim
withoutprejudice. See28U.S.C.j1367(c).Finally,thecourtwillgrantthe SISP defendants'
motion to severand transfertheclaim sagainstthem to the Eastern District.An appropriateorder

willenterthisday.
                      x.A
       ENTER: This W        day ofM arch,2019.




                                                   SeniorUnited StatesDistrictJudge




                                            17
